Citation Nr: 1510133	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that awarded service connection for PTSD and assigned a 30 percent evaluation, effective June 30, 2011.  In a November 2012 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective June 30, 2011.  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2014 written statement, the Veteran indicated that his service-connected PTSD has worsened since the most recent examination, conducted in June 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claim.

Further, the Board notes that additional development is required to determine whether the Veteran is entitled to a TDIU, as he and examiners have reported that the Veteran's service-connected PTSD has affected his ability to work.  His PTSD, his only service-connected disability, is currently rated as 50 percent disabling.  As such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met and the RO must determine whether to refer this matter to the Director of the Compensation Service for extraschedular consideration.

The Board acknowledges that the Veteran asserted in his July 2014 written argument that he is entitled to service connection for ischemic heart disease due to herbicide exposure and hypertension secondary to ischemic heart disease.  As these issues have not been adjudicated by the AOJ, but are inextricably intertwined with the issue of the Veteran's entitlement to a TDIU, the Board finds that development is necessary in light of his pending TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where decision on one issue could have "significant impact" upon another, two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).  In setting forth this directive, the Board notes that it has the authority to order development and adjudication of the Veteran's claim for service connection for ischemic heart disease and hypertension because the resolution of these claims will directly impact the adjudication of the TDIU claim that is within the Board's jurisdiction.  See 38 U.S.C.A. § 5103A(g) (Other assistance not precluded.-Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.)  As such, these issues are remanded for development and initial RO consideration.  

Finally, on remand, records of VA treatment relevant to these claims should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for direct and secondary service connection for ischemic heart disease due to herbicide exposure and hypertension secondary to ischemic heart disease.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his PTSD and any in and post-service ischemic heart disease and hypertension symptoms, to include the impact on his ability to work.  

He should be provided an appropriate amount of time to submit this lay evidence.

3.  Physically or electronically associate any pertinent and outstanding VA medical records with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

4.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings and comment on the nature, extent and severity of the Veteran's social and industrial impairment due to his psychiatric disability.   

5.  Afford the Veteran appropriate VA examinations to determine if the Veteran has a current diagnosis of ischemic heart disease and hypertension; provide an opinion as to whether it is at least as likely as not that any current ischemic heart disease and hypertension had its onset during or is related to service; and provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated by the Veteran's ischemic heart disease.  

If the hypertension was aggravated by ischemic heart disease, to the extent possible, please establish a pre-aggravation baseline level of disability and compare it the current level of disability.  

A rationale for all opinions expressed should be set forth in the examination report.  The claims file must be reviewed in conjunction with the examination.

6.  Then readjudicate the appeal, to include entitlement to a TDIU.  In doing so, the RO must consider whether to refer this case to the Director, Compensation Service, for extraschedular consideration on a single or combined disability basis.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

